Citation Nr: 0030295
Decision Date: 11/21/00	Archive Date: 12/28/00

DOCKET NO. 98-05 524A              DATE NOV 21, 2000

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Los Angeles, California

THE ISSUE

Entitlement to vocational rehabilitation training and self-
employment assistance under the provisions of Chapter 31, Title 38,
of the United States Code.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

C. Crawford, Counsel

INTRODUCTION 

The veteran had active service from November 1972 to January 1977. 

FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the
veteran's appeal has been obtained. The duty to assist has been
fulfilled.

2. The veteran has a J.D. degree and is licensed to practice law in
New York and California. He also has a M.B.A. degree from Harvard
School of Business and M.A. degree from University of California at
Los Angeles (UCLA) Film School. His employment history includes
working as an attorney for the United States Department of Justice
and as an executive vice president, director of business affairs,
creative executive, and executive assistant to the chairman in the
entertainment industry.

3. Service connection is in effect for bilateral onychomycosis 
with tinea pedis and tinea corporis, rated as 50 percent disabling.

4. The veteran's service-connected disability does not materially
contribute to impairment of his ability to prepare for, obtain, or
retain employment consistent with his abilities, aptitude, and
interests.

5. The veteran is capable of obtaining and retaining employment
through normal channels in the public and private sector and there
are no other circumstances present to warrant consideration of
self-employment.

CONCLUSION OF LAW


The criteria for entitlement to vocational rehabilitation training
and self- employment assistance under the provisions of Chapter 31,
Title 38, of the United States Code are not met. 38 U.S.C.A. 3100,
3101, 3102, 5107 (West 1991); 38 C.F.R. 21.1, 21.47, 21.50, 21.51
(1999).

2 -

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In June 1987 the veteran applied for vocational rehabilitation. In
August 1987 the RO denied the application, and the veteran
appealed. Factors considered by the RO included the veteran's J.D.
degree with a license to practice law in New York, his M.B.A.
degree from Harvard School of Business, and his employment history
which included working for the U.S. Department of Justice from 1979
to 1982, Viacom TV Productions from 1985 to 1986, and New World TV
from 1986 to 1987. The Board confirmed the RO's determination in
1988.

In 1989 the veteran reapplied for vocational rehabilitation
benefits. At that time the veteran sought assistance with obtaining
a master's degree in film arts at the University of Southern
California or UCLA. The RO denied the claim and the veteran
appealed. The Board, reasoning that the veteran's service-connected
disability did not cause his employment handicap, confirmed the
denial in 1991. The veteran appealed to the United States Court of
Appeals for Veterans Claims (known as the United States Court of
Veterans Appeals prior to March 1, 1999) (Court).

In 1995 the Court vacated the Board's 1991 decision. The Court held
that applicable criteria only required the veteran to have a
service-connected disability and employment handicap. Section 3102
did not require a casual relationship between the two. The Court
added the Board must determine whether the veteran had an
"employment handicap," i.e., "an impairment of [the] veteran's
ability to prepare for, obtain, or retain employment consistent
with such veteran's abilities, aptitudes, and interests." 38
U.S.C.A. 3101(1). The issue of whether the veteran had a serious
handicap should also be resolved. The matter was remanded to the
Board.

3 -

The Board remanded the claim to the RO for additional development.
The RO received VA outpatient treatment reports. The reports note
complaints of a rigid painful incision area of the left foot in
February 1996 and an assessment of left plantar facilities and
status post left heel pain. A March 1996 clinical entry records
complaints of severe headaches comprised of sharp, frontal pain
bilaterally, which was constant and throbbing. Otherwise, objective
findings were normal. The assessment was tension headaches with
vascular component.

In 1996 the veteran enrolled in the UCLA Film School. (He received
his M.A. degree in 1999) He also appeared for a VA compensation and
pension examination. The diagnoses were post-operative left foot
for tarsal tunnel surgery and plantar fascia release with a normal
gait; nasal polyps; status post operative laser surgery of the eyes
with 20/15 results bilaterally; status post operative lipoma
removal of the back without sequelae; status post operative
liposuction surgery; tinea pedis (mild); tinea cruris, in
remission; tinea corporis of sternal area; hemoccult positive stool
(absent any sign of internal/external hemorrhoids); and flexible
pes planus with sequelae of chronic left arch pain and numbness of
lateral left foot. Diagnoses of allergic rhinosinusitis which was
not improved secondary to poor medication compliance and headaches
probably secondary to muscle contraction, rhinosinusitis were also
made. The examiner stated that the veteran's medical disorders,
either individually or in composite, produced a very limited impact
on his ability to work, especially given the nature of his
occupation.

After mental status examination, the examiner noted that the
veteran continued to pursue his dream of becoming a movie film
producer and was successful in having five books published. He
worked at home as a writer and was also accepted as a graduate
student at UCLA in 1996. The veteran chose to give priority to the
expression of his creativity, rather than work at what he would
consider a boring job that would provide a regular income. His
thinking behavior was within normal limits and there was no social
or industrial impairment on a psychiatric basis.

In September 1996 the 10 percent evaluation for bilateral
onychomycosis with tinea pedis and tinea corporis was increased to
50 percent.

4 -

A February 1998 Special Report of Training shows that the,veteran
participated in job seeking workshops although his job field was
unique. He also appeared for an interview with a prospective
employer (Americana Corporation) and stated that it went well. He,
however, noted certain criteria of interest to him were required
before he would seriously consider the position. His interests
included the following: producer credit, a salary or fixed amount
for each script, and directing privileges.

Additional notes contained within the file show that the veteran's
prospective job duties included rewriting scripts. They also
indicate that an agreement had been reached in principal. A copy of
the April 1998 contract offer between the veteran and the
corporation is of record. The contract stipulates that the veteran
would received 3 percent of the estimated budget, and in the event
the screenplay was not approved for production within a year from
the date of the agreement, he would received 50 percent of all
rights.

However, in April 1998 Americana Corporation passed on hiring the
veteran as a screenwriter. It reasoned that the veteran was a very
busy individual and that a project of such importance needed
someone whom would place a higher priority on the immediate needs
of the company. Additional notations in the file dated in April
1998 also show that the prospective employer withdrew the job offer
because the veteran could not be reached and did not respond to
messages. (See correspondence dated from February to March 1998,
March 1998 letter from K.W., March 1998 Special Report for
Training, and April 1998 Report of Contact.)

By correspondence dated in April 1998, the veteran stated he could
not accept the job offer without possibly being subject to fines.
The job offer violated the terms of the Writers Guild contract.
Additionally, the proposal did not offer to pay him if he were to
write the script. The veteran maintained that the company was not
a legitimate business and the VA personnel assisting him had little
entertainment experience.

5 -

In May 1998 a VA employee noted that the job offer would have
provided the veteran with screenwriting experience and an
opportunity to produce or direct films. Although the company
initially backed out of the first offer (an "oral agreement"),
under the second offer the veteran would have received 3 percent of
the film budget or a $15,000 minimum per successful script. The
employee added "it [was] clear to [him], judging from [the VA
employee's efforts], that reasonable placement attempts in the film
industry are bound to fail because of [the veteran's] current
expectations as a screenwriter and [his] hypercritical attitudes
concerning the industry as a whole." A May 1998 Special Report of
Training also shows that because of the veteran's lack of interest
in pursuing employment with, Americana Corp., as a Screenwriter,
with producing and directing opportunities, his file would be
closed.

By correspondence dated in October 1998 the veteran was told since
he did not actively participate in employment services under
Chapter 311, the employment services plan would be discontinued.

Law, Regulations, and Analysis

As previously noted, this appeal stems from an application for
vocational rehabilitation benefits filed in 1989. Throughout the
pendency of his appeal, the veteran has made several claims. He has
presented the following arguments: (1) he is entitled to receive an
additional period of vocational rehabilitation training benefits to
enable him to pursue a degree program and entitled to compensation
from attending school on prior occasions; (2) VA failed to give him
the full period of employment services and assistance prescribed by
statute; and (3) he is entitled to eligibility for self employment.

Vocational rehabilitation training

Three "basic requirements" for eligibility for chapter 31
vocational rehabilitation training are set out in 38 C.F.R.
21.1(b). The first requirement is that of a basic entitlement to
services under 38 C.F.R. 21.40. Section 21.40 requires that the

- 6 -

veteran have both a qualifying service-connected disability (38
C.F.R. 21.40(a)) and an employment handicap (38 C.F.R. 21.40(b)).
When a veteran or serviceperson filed an original application for
Chapter 31 benefits prior to November 1, 1990, he or she shall be
entitled to a program of rehabilitation services if he or she has
a service-connected disability which is compensable or is likely to
be compensable at less than 20 percent. 38 U.S.C.A. 3102; 38 C.F.R.
21.40(a)(3); but see Pub. L. No. 101-508, 8021(a), 104 Stat. 1388,
1388-347 (Nov. 5, 1990).

An employment handicap is "an impairment of the veteran's ability
to prepare for, obtain, or retain employment consistent with the
veteran's abilities, aptitudes, and interests." 38 C.F.R. 21.51(b).
"The veteran's service-connected disability need not be the sole or
primary cause of the employment handicap but it must materially
contribute to the impairment." 38 C.F.R. 21.51(c)(2).

Nonservice-connected disability includes all physical and mental
disabilities which have not been found to be service connected by
the VA, including alcoholism and drug abuse. When the
manifestations of alcoholism, drug abuse or other nonservice-
connected disabilities raise questions as to the reasonable
feasibility of a vocational goal for a veteran otherwise entitled
to assistance under Chapter 31 such questions will be resolved
under provisions of 21.53. 38 C.F.R. 21.51(c)(3).

When determining whether the veteran's training and employment are
consistent with his or her abilities, aptitudes and interests, the
following should be considered: (i) a finding that a veteran is
employed in an occupation which is consistent with his or her
abilities, aptitudes and interests may not be made if the
occupation does not require reasonably developed skills, except
under condition,; described in (e)(2) and (3) of this section; (ii)
the veteran's residual capacities, as well as limitations arising
from the veteran's service and nonservice-connected disabilities
are relevant; (iii) evidence of the consistency of interests with
training and employment may be based on: (A) the veteran's
statements to a VA counseling psychologist during initial
evaluation or subsequent reevaluation; (B) the veteran's history of
participation in

7 -

specific activities; or (C) information developed by the VA through
use of interest inventories. 38 C.F.R. 21.51(c)(4).

A finding that the veteran's service-connected disability
materially contributes to his or her impairment to employment will
be made by assessing the following factors: (1) Whether the
service-connected condition adversely affects the veteran's current
ability to prepare for employment in one or more fields which would
otherwise be consistent with the veteran's abilities, aptitude,,;,
and interests. An adverse effect is demonstrated when the physical
or psychological results of the service-connected condition impairs
the veteran's ability to train; prevents or impedes access to
training facilities; or diminishes the veteran's motivation and
ability to mobilize his or her energies for education or training.
(2) The service- connected condition places the veteran at a
competitive disadvantage with similarly situated non-disabled
persons in obtaining employment. A veteran without reasonably
developed specific job skills shall be considered to be at a
competitive disadvantage unless evidence of record shows a history
of current, stable, continuing employment. (3) The physical or
psychological effects of a service- connected condition adversely
affect the veteran's ability to maintain employment which requires
reasonably developed skills. This criterion is not met if a veteran
though lacking reasonably developed skills, has a history of
continuing, stable employment. 38 C.F.R. 21.51(e).

An employment handicap exists when the veteran has an impairment of
employability. This includes veterans who are qualified for
suitable employment, but do not obtain or retain such employment
for reasons not within their control; the veteran's service-
connected disability materially contributes to the impairment of
employability; and the veteran has not overcome the effects of the
impairment of employability through employment in an occupation
consistent with his or her pattern of abilities, aptitudes, and
interests. 38 C.F.R. 21.51(f)(1)(i)-(iii).

An employment handicap does not exist when the veteran's
employability is not impaired. This includes when a veteran who is
qualified for suitable employment does not obtain or maintain such
employment for reasons within his control; the

8 -

veteran's employability is impaired but his service-connected
disability does not materially contribute to the impairment of
employability; or the veteran has overcome the effects of
impairment of employability through employment in an occupation
consistent with his pattern of abilities, aptitudes, and interests,
and is successfully maintaining such employment. 38 C.F.R.
21.51(f)(2)(i)-(iii).

"Serious employment handicap" means a significant impairment of a
veteran's ability to prepare for, obtain, or retain employment
consistent with his abilities, aptitudes, and interests. A separate
determination as to whether a serious employment handicap exists
shall be made in each case in which an employment handicap is
found. A finding of serious employment handicap will normally not
be made when a veteran's service-connected disability is rated, is
less than thirty percent disabling. A finding of serious employment
handicap may nevertheless be made when (1) the veteran's service-
connected disability has caused substantial periods of unemployment
or unstable work history; (2) the veteran has demonstrated a
pattern of maladaptive behavior which is shown by a history of
withdrawal from society or continuing dependency from society or
continuing dependency on government income support programs; and
(3) a counseling psychologist in the Vocational Rehabilitation and
Counseling Division shall make determinations of serious employment
handicap. 38 U.S.C.A. 3101, 3102; 38 C.F.R. 21.52.

In the case at hand, although the evidence shows that the veteran's
service- connected disability is compensable, it does not show that
the veteran has an employment handicap. The evidence fails to show
that the veteran is unable to obtain employment consistent with his
abilities, aptitudes, and interests. It instead shows that the
veteran has chosen not to pursue any other type of employment
except working as a screenwriter. The evidence also shows when an
entry-level position as a screenwriter was available the veteran
declined the offer because of intangible reasons and a contractual
dispute. The record shows the veteran has not obtained or
maintained suitable employment for reasons solely within his
control. The veteran has a J.D. degree and is licensed in New York
and California. He also has a M.B.A. from Harvard School of
Business and a M.A. degree from UCLA.

- 9 -

The veteran has work experience as an attorney and in numerous
occupations within the entertainment industry. There is no
objective evidence of record showing that the veteran's nonservice-
connected disabilities limit his ability to prepare for, obtain, or
retain employment consistent with his aptitude and interests. The
objective evidence also does not demonstrate that the veteran's
service-connected disability materially contributes to any
impairment of his ability to prepare for, obtain or retain
employment consistent with his abilities, aptitude, and interest.
An employment handicap is not present. 38 C.F.R. 21.51(b),
(f)(2)(i). Because an employment handicap is not present,
consideration of a serious handicap is not warranted. 38 U.S.C.A.
3106(a); 38 C.F.R. 21.52(a).

Employment services and assistance

In 1997 the VA granted the veteran entitlement to employment
services and assistance. 38 U.S.C.A 3104(a)(5),3105; 38 C.F.R.
21.47, 21.73. The rehabilitation plan was to provide the veteran
with assistance in acquiring and sustaining employment as a
screenwriter.

VA regulations provide once an individual is granted employment
services status, employment services are available until (1) he or
she is determined to be rehabilitated under the provisions of
21.283; (2) he or she is (i) employed for at least 60 days in
employment that does not meet the criteria for rehabilitation
contained in 21.283, if the veteran intends to maintain this
employment and declines further assistance, and (ii) adjusted to
the duties and responsibilities of the job; (3) either the veteran
or VA interrupts the employment services program; (4) either the
veteran or VA discontinues the employment services program; (5) he
or she reaches the end of the period for which employment services
have been authorized and there is no basis for an extension; or (6)
service connection for the veteran's service-connected disability
is severed or he or she otherwise ceases to be eligible. 38
U.S.C.A. 3117; 38 C.F.R. 21.194(d)(1)-(6). The language of
subparagraphs (3) and (4) of section 21.194(d) give the veteran and
the Secretary the broad discretion to terminate employment
services. Kandik v. Brown, 9 Vet. App. 434 (1996).

10-

In this case, in 1998 the VA told the veteran that eligibility in
the plan had been terminated because of his refusal to accept
employment with Americana Corp., the cessation of his participation
in the program, and the unfeasibility of obtaining employment as a
screenwriter. The RO's actions were proper. Id.

As discussed above, the veteran does not have an employment
handicap. Nonetheless, since services were granted, even if it is
assumed that an employment handicap exists, the evidence shows that
termination of employment services was proper because the veteran
has been rehabilitated under the provisions of 21.283. The veteran
has overcome his "employment handicap" to the maximum extent
feasible, i.e., rehabilitation to the point of employability has
been achieved. The Board initially notes that the veteran has not
been approved for training benefits because of his already obtained
academic achievements. Prior to filing his claim, the veteran had
already received his J.D. and M.B.A. degrees. The evidence shows
that he chose to obtain a M.A. degree in film arts instead of
obtaining employment. The veteran has pursued additional education
or training, in lieu of obtaining employment, and no additional
training for the program has been approved. Although the veteran is
not employed, his unemployment is due to his own actions. As such,
the maximum services feasible to assist him to obtain and retain
employment has been provided. 38 C.F.R. 21.283(c), (d)(3).

Discontinuance in the program was proper in accordance with 38
C.F.R. 21.198 or 38 C.F.R. 21.364. If a veteran fails to comply
with the "Conduct and Cooperation" provisions, the veteran may be
moved from "evaluation and planning" status of "extended
evaluation" status with suspension of services, to "discontinued"
status where the service to the veteran may be terminated. 38
C.F.R. 21.197-.198. However, if a veteran has a service-connected
disability rated at 50 percent or more disabling before he can be
placed on discontinued status, the vocational rehabilitation
counseling must conduct a "special review" of the proposed
discontinuance action. 38 C.F.R. 21.268(b)(7). Whenever a veteran's
status is changed, the veteran must be fully informed of that fact
by a

letter stating the reasons for the change in status. (38 C.F.R.
21.180(d)), and be afforded prior notification of any adverse
review (38 C.F.R. 21.420(d)).

At the outset, the Board notes that the requisite notice
requirements prior to closing the veteran's case were adequately
met. In May 1998 a counselor devised a Special Report of Training
noting that the veteran's case would be closed because of his
failure to accept employment. Correspondence, via e-mail, also
shows in October 1998 the veteran was told that his case would not
be continued because of his failure to actively participate in
employment services under Chapter 31. Thereafter, attempts to
contact the veteran and schedule appointments were made. At a
meeting in November 1998 the veteran was told that his case would
be "interrupted" since 18 months had passed and Chapter 31 benefits
were no longer available to provide placement assistance in view of
the special connection and circumstances he required for
screenwriting employment and the active participation required. The
veteran received written notice of the foregoing along with a copy
of his Appellate Rights in December 1998. As such, the veteran
received proper notification. In addition, because of the type of
employment sought, the veteran's unwillingness to accept entry-
level employment as a screenwriter as well as any other employment
consistent with his aptitude and abilities, and unwillingness to
cooperate with the vocational rehabilitation coordinator, the Board
finds that his case was properly closed due to lack of cooperation
and the cessation of efforts to pursue employment opportunities on
his own behalf. Kandik v. Brown, 9 Vet. App. 434 (1996); 38 C.F.R.
21.197-.198.

Self-employment

Vocational rehabilitation will generally be found to have been
accomplished by the veteran when he or she achieves suitable
employment in the objective selected, in an existing business,
agency or organization in the public or private sector. However,
rehabilitation of the veteran may be achieved through self-
employment in a small business, if the veteran's access to the
normal channels for suitable employment in the public or private
sector is limited because of his or her disability

12 -

or other circumstances in the veteran's situation warrant
consideration of self employment as an additional option. 38 C.F.R.
21.257.

With respect to this matter, the evidence neither shows that the
veteran does not have access to the normal channels for suitable
employment in either the public or private sector, nor that he
experiences other circumstances to warrant consideration of self
employment. VA examination revealed that the veteran's service-
connected disability present little or no impairment in his
occupational field. The veteran has experience as an attorney and
in the entertainment industry. These occupational fields do require
prolonged standing or walking. Further, there are no other
circumstances of the veteran's situation warranting consideration
of self- employment. The veteran has the requisite educational
acumen to obtain employment in the public and private sector, his
disabilities are not disfiguring, and as indicated by the record VA
attempted to place him in a private company, as a screenwriter. The
veteran, however, did not show the desired interest. The criteria
for entitlement to rehabilitation through self-employment are not
met.

ORDER

Entitlement to vocational rehabilitation training and self-
employment assistance under the provisions of Chapter 31, Title 38,
of the United States Code is denied.

V. L. Jordan 
Veterans Law Judge 
Board of Veterans' Appeals

13 -


